DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated or, in the alternative, under 35 U.S.C. 103 as obvious over by Ian Macleod Distillers,  The Six-Isles, accessed at https://www.ianmacleod.com/brands/six-isles,  and as evidenced by Wayback Machine for www.ianmcleod.com/brans/six-isles accessed at waybackmacine.com, 2014 (Wayback). Wayback evidences a date of 2014 for Six-Isles. 
Claim 8  recites a whiskey. Six-Isles teaches a blended whiskey.   The whiskey comprises single malts from the six islands of Scotland: Islay, Skye, Orkney, Mull, Arran and Jura (see pages 1-2).  The whiskey is produced by the method of claim 1. However, claim 8 is a product.  The process steps have been considered but do not results in a difference.  "[E]ven though product-by-process claims are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ian Macleod Distillers,  The Six-Isles, accessed at https://www.ianmacleod.com/brands/six-isles in view of Pyke, The Manufacture of Scotch Grain Whiskey, J. Inst. Brew., Vol. 71, 1965 (PYKE) and as evidenced by Wayback Machine for www.ianmcleod.com/brans/six-isles accessed at waybackmacine.com, 2014 (Wayback). Wayback evidences a date of 2014 for Six-Isles. 
As to claim 1, Six-Isles teaches a blended whiskey.   The whiskey comprises single malts from the six islands of Scotland: Islay, Skye, Orkney, Mull, Arran and Jura (see pages 1-2).  Thus, Six Isles teaches mixing the plurality of alcoholic beverages to make the composite alcoholic.
Six Isles is silent as to the process of making an individual malt. 
However, PYKE teaches brewing the individual malt or individual grain (pg. 209, right column) either separately or together with the base malt or base grain in a vessel to create a wort (pg. 211, right 
It would have been obvious to use the method of PYKE to produce the whiskeys of Six-Isles, as PYKE teaches that this produced a scotch whisky. 
As to claim 2, Six-Isles provides a whiskey (see page 1). 
As to claim 3, Six-Isles provides a whiskey (see page 1). 
As to claim 4, Six-Isles teaches the use of 6 single malts (see page 1). 
As to claim 5, Six-Isles teaches the use of 6 single malts (see page 1).  It would have been obvious to draw the whiskey from 6 different casks, as it is taught by PYKE that whiskey is stored in casks (pg. 209, left column). 
As to claim 6,  Six-Isles teaches the use of 6 single malts (see page 1). 
As to claim 7,Six-Isles presents the product in a bottle (see picture on page 1). It would have been obvious to the skilled artisan that the product was bottled. 
As to claim 8, Six-Isles teaches a blended whiskey.   The whiskey comprises single malts from the six islands of Scotland: Islay, Skye, Orkney, Mull, Arran and Jura (see pages 1-2).  Thus, Six Isles teaches mixing the plurality of alcoholic beverages to make the composite alcoholic.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799